Roby, J.
I concur in the result. The contract does not stipulate that appellee shall make no sales in Indianapolis other than by appellant. If it had done so, and if the breach averred were in making such sales directly or by other agents, then a fixed amount to be paid appellant because- thereof might be a penalty or liquidated damages according to circumstances, but the breach set up is the failure of appellee to- pay commissions according to his agreement upon sales made in Indianapolis. The promise is a direct one, and unless the contract is illegal should be performed. I do not think there is anything illegal in the agreement. Of course no question going to the manner of procurement, or other affirmative defense based on matter of fact, can arise on a demurrer to the pleading. The making of sales by appellee in Indianapolis was contemplated by the contract, and the rate of commission upon such sales was definitely fixed; and, sc far as the law is concerned, the parties must .'abide by the contract they themselves have made. Wiley, P. J., concurs in result and in the concurring opinion.